Citation Nr: 0113655	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-19 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
February 1988.  This matter comes to the Board of Veterans' 
Appeals (Board) from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO) which declined to grant an increased rating for the 
veteran's service-connected bilateral hearing loss and denied 
service connection for emphysema and degenerative disc 
disease of the lumbar spine. 

On submission of new evidence, the RO granted service 
connection for COPD by January 2001 supplemental statement of 
the case.  Thus, the issue of service connection for that 
disability is no longer before the Board.  By September 2000 
written communication, he withdrew his appeal with respect to 
the issue of service connection for degenerative disc disease 
of the lumbar spine.  Thus, that issue is not before the 
Board at this time.


FINDINGS OF FACT

1.  The veteran's hearing loss is currently manifested by 
pure tone average thresholds at 1,000, 2000, 3000, and 4000 
Hertz of 43 decibels in the right ear and 40 decibels in the 
left ear, and by speech recognition ability of 94 percent 
correct in the right ear and 92 percent correct in the left.

2.  Neither the current regulations nor those in effect prior 
to June 10, 1999 are more favorable to the veteran.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100-
6110 (1998), 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was granted service connection for bilateral 
hearing loss by December 1988 rating decision, and that 
disability was assigned a noncompensable rating.

In April 1999, he wrote a letter to the RO asking that his 
hearing loss be re-evaluated.  

A May 1999 VA audiologic examination report showed right ear 
pure tone thresholds were 20, 25, 20, 60, and 65 decibels at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Left 
ear pure tone thresholds were 20, 15, 25, 55, and 65 at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively.  Speech 
discrimination ability was 94 percent correct in the right 
ear.  Left ear speech discrimination ability was 92 percent 
correct.  Right ear average pure tone threshold was 43 
decibels, and left ear average pure tone threshold was 40 
decibels.

Pertinent Regulations

Disability evaluation are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

The severity of hearing loss disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
at 38 C.F.R. § 4.87 of the Schedule.  Under these criteria, 
the degree of disability for bilateral service-connected 
hearing loss disability is determined by application of a 
rating schedule that establishes eleven auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 
through 6110 (1998); 38 C.F.R. § 4.87, Code 6100 (2000).  As 
described by the Court, the assignment of disability ratings 
in hearing loss cases is derived by a mechanical application 
of the Rating Schedule to the numeric designation assigned 
after audiometric evaluations are rendered.  Lindeman v. 
Principi, 3 Vet. App. 345 (1992).  The ratings derived from 
the Schedule are intended to make proper allowance for 
improvement by hearing aids. 38 C.F.R. § 4.85.

Analysis

In reaching its decision herein, the Board has considered 
that Congress recently passed the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  In this 
case, the Board finds that the veteran is not prejudiced by 
its consideration of his claim pursuant to this new 
legislation insofar as VA has already met all obligations to 
the veteran under the new legislation.  He has had VA 
audiometric examination and he has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of the veteran's claim.  

Furthermore, effective June 10, 1999, regulations applicable 
to hearing loss were revised.  63 Fed. Reg. 25206 (May 11, 
1999).  Because the veteran's claim was filed before the 
regulatory change occurred, he would be entitled to 
application of the version most favorable to him.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  However, the numerical 
standards by which auditory acuity and speech recognition are 
measured were not altered, and as the veteran does not 
manifest an exceptional pattern of hearing impairment, see 
38 C.F.R. § 4.86 (2000), there were no changes that would 
require rating this veteran's hearing loss in a manner 
different from that previously used.  Thus, the Board finds 
that there is no prejudice to the veteran with regard to the 
current determination.  See Bernard v Brown, 4 Vet. App. 384 
(1993).

The Board notes that pursuant to the May 1999 VA examination 
report, the veteran's hearing loss is currently manifested by 
pure tone average thresholds at 1,000, 2000, 3000, and 4000 
Hertz of 43 decibels in the right ear and 40 decibels in the 
left ear, and by a speech recognition ability of 94 percent 
correct in the right ear and 92 percent correct in the left.  
Such represents a Level I hearing loss in each ear under both 
the old and new criteria and warrants assignment of no more 
than a zero percent evaluation.  See 38 C.F.R. § 4.87 (1998, 
2000).  

As the comparison of the audiometric findings with the 
schedular criteria is purely a mechanical function over which 
there can be no dispute, and because the veteran's hearing 
loss simply cannot be given a rating greater than zero 
percent based on the existing medical findings, there is no 
reason to return this issue to the RO for re-adjudication.  
See 38 C.F.R. §§ 4.85, 4.86 (1998, 2000).  Rather, this is a 
case where the preponderance of the evidence is against 
assignment of an evaluation in excess of zero percent for 
bilateral hearing loss and the veteran's claim is denied.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



	(CONTINUED ON NEXT PAGE)



ORDER

A compensable rating for bilateral hearing loss is denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals



 

